Por cuanto, radicados en este tribunal el 4 de febrero de 1933 los autos para esta apelación, el recurrente dejó de hacer gestión en ella desde el 14 de mayo de 1933, en cuya fecha venció una prórroga que le habíamos concedido para presentar su alegato;
Por cuanto, en vista de los anteriores hechos ordenamos en fe-brero 9, 1934, lá citación del apelante para que compareciera a mos-trar causa, si alguna tenía, para que no se desestime su apelación y compareció el apelante por escrito solicitando que le permitamos pre-sentar su alegato y le concedamos un término con tal fin;
Por cuanto, las razones que para la anterior petición expone el apelante no son satisfactorias;
Por tanto, no ha lugar a conceder término para la presentación del alegato del apelante y se desestima, por abandono, la apelación que interpuso contra la sentencia de 3 de diciembre de 1932 dictada por la Corte de Distrito de Ponce.